Case 5:19-cv-01574-EEF-JPM Document 16 Filed 06/25/20 Page 1 of 1 PageID #: 171



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  JAMES EDWARD DICKENS,                         CIVIL ACTION NO. 5:19-CV-1574-P
  Petitioner

  VERSUS                                        JUDGE ELIZABETH E. FOOTE

  DAVID WADE CORRECTIONAL                       MAGISTRATE JUDGE PEREZ-MONTES
  CENTER,
  Respondent

                                        JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein (ECF No. 10), and after a de novo review of the record including the

 Objection filed by Petitioner (ECF No. 11), and having determined that the findings and

 recommendation are correct under the applicable law;

        IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

 (ECF No. 1) is hereby DENIED and DISMISSED WITH PREJUDICE. All other pending motions

 are DENIED AS MOOT.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District Courts

 requires the district court to issue or deny a certificate of appealability when it enters a final

 order adverse to the applicant. The Court, after considering the record in this case and the

 standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability because the

 applicant has not made a substantial showing of the denial of a constitutional right.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this 25th day of June, 2020.



                                              _____________________________________
                                              ELIZABETH E. FOOTE
                                              UNITED STATES DISTRICT JUDGE
